[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        APRIL 27, 2012
                                            No. 11-15316
                                                                         JOHN LEY
                                        Non-Argument Calendar
                                                                          CLERK
                                      ________________________

                               D.C. Docket No. 1:11-cr-20191-DMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                               versus

MIGUEL REYES-VALENTINO,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 27, 2012)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
       Miguel Reyes-Valentino appeals his convictions and sentences for using a

passport secured by a false statement in violation of 18 U.S.C. § 1542, and for

attempting to gain entry into the United States falsely by representing himself to be

a citizen of the United States to a United States Customs and Border Protection

officer in violation of 18 U.S.C. § 911. Reyes-Valentino contends that the district

court erred by denying his motion to suppress statements he made to a customs

officer at an airport.

                                          I.

       Reyes-Valentino, a native of Mexico, tried to enter the United States through

Miami International Airport with a fraudulent passport, telling customs officers he

was a United States citizen from Puerto Rico. A grand jury indicted him for

violating 18 U.S.C. §§ 1542 and 911. Shortly after his arraignment, the district

court set a deadline of April 14, 2011, for all pretrial motions under Federal Rule

of Criminal Procedure 12(c). On May 13, 2011, the public defender filed a motion

to withdraw as counsel because Reyes-Valentino was “totally dissatisfied” with

him and believed he was not “fighting” for him. The district court granted that

motion and then appointed Reyes-Valentino new counsel on May 25, 2011.

       On June 6, 2011, Reyes-Valentino signed a plea agreement and pleaded

guilty to violating 18 U.S.C. § 1542. More than a month later, Reyes-Valentino


                                          2
moved pro se to remove his new counsel, arguing, among other things, that his

attorney coerced and misled him to take the plea deal. He then made a motion to

withdraw his plea. The district court granted both motions, vacating the guilty plea

and appointing Reyes-Valentino a third attorney on July 27, 2011. The trial was

set for August 24, 2011.

      On August 17, 2011, a week before trial, the third attorney moved to

suppress Reyes-Valentino’s statements to a customs officer at the Miami airport.

The motion argued that, in violation of Reyes-Valentino’s constitutional rights, the

customs officer refused his request for an attorney and coerced him into making

incriminating statements, partly by withholding his diabetes medicine in exchange

for his cooperation.

      The district court denied the motion as untimely. But it held a suppression

hearing the day before trial to preserve the merits of Reyes-Valentino’s argument

for the record. It then denied his motion on the merits, finding that there was no

custodial interrogation and that Reyes-Valentino was not credible.

      After a one-day trial, a jury convicted Reyes-Valentino of both counts. He

renewed his objections to the admission of the statements, which the district court

denied. The court then sentenced him to 21 months in prison. He now appeals.




                                          3
                                          II.

      We review only for an abuse of discretion a district court’s denial of a

motion to suppress as untimely. United States v. Milian-Rodriguez, 828 F.2d 679,

683 (11th Cir. 1987). A motion to suppress evidence must be made before trial.

Fed. R. Crim. P. 12(b)(3)(C). A district court, however, may “at the arraignment or

as soon afterward as practicable, set a deadline for the parties to make pretrial

motions and may also schedule a motion hearing.” Fed. R. Crim. P. 12(c). “A

party waives any Rule 12(b)(3) defense, objection, or request not raised by the

deadline the court sets under Rule 12(c) or by any extension the court provides.”

Fed. R. Crim. P. 12(e). If a party demonstrates good cause, the district court may

grant relief from the waiver. Id. “Good cause is not shown where the defendant

had all the information necessary to bring a Rule 12(b) motion before the date set

for pretrial motions, but failed to file it by that date.” United States v. Seher, 562

F.3d 1344, 1359 n.15 (11th Cir. 2009).

      In this case, Reyes-Valentino’s third attorney argues that he could not

review the discovery and file the suppression motion before the Rule 12(c)

deadline because of his late appointment. However, the factual basis for the

allegations that the customs officer allegedly coerced Reyes-Valentino’s statements

by denying his request for an attorney and withholding his diabetes medicine were


                                           4
known to Reyes-Valentino at all times. Even though Reyes-Valentino had all the

information necessary to bring a Rule 12(b) motion before the deadline, he did not

file his motion to suppress until four months after the district court’s filing deadline

had passed and a week before trial. Therefore, he waived his opportunity to file

that suppression motion. See Fed. R. Crim. P. 12(e). Nor has Reyes-Valentino

demonstrated good cause why he did not present those allegations to his two

previous attorneys or, if he did, why his counsel never pursued them.1 See Seher,

562 F.3d at 1359 n.15.

       AFFIRMED.




       1
        The district court’s consideration of the merits did not excuse Reyes-Valentino’s
waiver. See Milian-Rodriguez, 828 F.2d at 683.

                                               5